DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 29, 2022 has been considered.

	Drawings

The drawings are objected to because the unlabeled rectangular box shown in the drawings (see Fig. 1) should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 6, 8, 14, and 16 are objected to because of the following informalities: 
- Claims 6, 8, 14, and 16, after “below” (claim 6, line 4; claim 8, line 7; claim 14, line 4, claim 16, line 7), the period should be deleted.
- claim 16, after “sensor” (line 5), the space should be deleted.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-9, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9, “a negative end of each temperature detecting sensor is connected to a positive end of a subsequent temperature detecting sensor” is not described in the original disclosure. For example, in Fig. 2, the last temperature detecting sensor is not connected to a subsequent temperature detecting sensor. Examiner suggests replacing “each” with – at least one --. 
Claims 7 and 15, 
“calculate the resistance values of the one or more temperature detecting sensors based on the measured voltage values of the temperature detection voltages and a plurality of equations, wherein each equation of the plurality of equations is associated with a respective nth temperature detecting sensor and equates a first ratio between the measured voltage values of the nth temperature detecting sensor and the applied temperature detection voltage to a second ratio between a sum of resistances from the nth temperature detecting sensor to an mth temperature detecting sensor and a sum of resistances of all m temperature detecting sensor and the reference resistor” is not supported by the original disclosure. The above limitation is not supported by the equation in paragraph 0056. The equation shows a ratio; however, the equation does not “equate a first ratio between the measured voltage values of the nth temperature detecting sensor and the applied temperature detection voltage to a second ratio between a sum of resistances from the nth temperature detecting sensor to an mth temperature detecting sensor and a sum of resistances of all m temperature detecting sensor and the reference resistor”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 2017/0179550) in view of Kameyama et al. (JP 2008-151535).

Regarding claims 1 and 9, Tanigawa et al. discloses a system and method (Fig. 1) for detecting a temperature of a battery (100; Abstract), the system comprising:
a plurality of temperature detecting sensors (10’s), which are connected with the one or more batteries (100), respectively; and
a battery management system (BMS) (20) configured to:
connect (20 provides the lines 15’s to connect to 10’s, Fig. 1) a positive
end of a first temperature detecting sensor (10’s) with a reference resistor (21) (Fig. 1),
apply a temperature detection voltage (via Vcc) to the one or more 
temperature detecting sensors (10’s) (Fig. 1),
calculate resistance values (Rth’s) of the plurality of temperature 
detecting sensors (10’s) based on a voltage value of the applied temperature detection voltage (value of Rth is calculated based on voltage applied to resister 21, paragraph 0072, lines 1-6, the voltage applied to resister 21 is part of the voltage applied to 10’s, Fig. 2, thus, value of Rth is calculated based on the voltage applied to 10’s), and
detect a temperature of the pluralities of batteries connected with the one 
or more temperature detecting sensors, respectively, based on the calculated resistance values (paragraph 0054, lines 1-5).

However, Tanigawa et al. does not disclose a negative end of each temperature detecting sensor is connected to a positive end of a subsequent temperature detecting sensor.

Kameyama et al. discloses a plurality of temperature detecting sensors (42, 43), which are connected with the one or more batteries (1, Fig. 1), wherein a negative end of a temperature detecting sensor (42) is connected to a positive end of a subsequent temperature detecting sensor (43) (Fig. 2) for detecting temperature of a battery (Fig. 1).

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Tanigawa et. with a negative end of each temperature detecting sensor is connected to a positive end of a subsequent temperature detecting sensor as disclosed by Kameyama et al. for the purpose of detecting temperature of a battery.

Regarding claims 4 and 12, Tanigawa et al. discloses the one or more temperature detecting sensors include one or more thermistors, respectively (paragraph 0042, lines 6-8).

Prior Art Note

Claims 6-8 and 14-16 do not have prior art rejections.
The combination as claimed wherein a system and method comprising
the BMS is configured to calculate voltage values of the temperature detection voltages to be applied to the plurality of connected temperature detecting sensors, based on the recited equation (claims 6, 14) or the BMS is configured to calculate the resistance values of the one or more temperature detecting sensors based on the measured voltage values of the temperature detection voltages and a plurality of equations, wherein each equation of the plurality of equations is associated with a respective nth temperature detecting sensor and equates a first ratio between the measured voltage values of the nth temperature detecting sensor and the applied temperature detection voltage to a second ratio between a sum of resistances from the nth temperature detecting sensor to an mth temperature detecting sensor and a sum of resistances of all m temperature detecting sensor and the reference resistor (claims 7, 15) or calculate a resistance value of each of the one or more connected temperature detecting sensors based on the recited equation (claims 8, 16) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on September 29, 2022 have been fully considered but they are not persuasive.
With regard to the prior art rejections, Applicants argue “the claims are
amended to recite features that are not disclosed or otherwise suggested by the cited art. for example, claim 1 is amended to recite “a plurality of temperature detecting sensors, which are connected with the one or more batteries, respectively, wherein a negative end of each temperature detecting sensor is connected to a positive end of a subsequent temperature detecting sensor.”
	Examiner’s position is that the above features are disclosed or suggested by the the combination of Tanigawa et al. and Kameyama et al., as discussed above. Tanigawa et al. discloses a system and method (Fig. 1) for detecting a temperature of a battery (100; Abstract), the system comprising a plurality of temperature detecting sensors (10’s), which are connected with the one or more batteries (100), while Kameyama et al. discloses a plurality of temperature detecting sensors (42, 43), which are connected with the one or more batteries (1, Fig. 1), wherein a negative end of a temperature detecting sensor (42) is connected to a positive end of a subsequent temperature detecting sensor (43) (Fig. 2) for detecting temperature of a battery (Fig. 1).
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 17, 2022